
	

115 S2425 IS: To amend the Internal Revenue Code of 1986 to repeal the Internal Revenue Service's private debt collection program.
U.S. Senate
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2425
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2018
			Mr. Cardin (for himself, Mr. Brown, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the Internal Revenue Service's private debt
			 collection program.
	
	
		1.Repeal of rules relating to tax collection contracts
 (a)In generalSections 6306 and 6307 of the Internal Revenue Code of 1986 are hereby repealed. (b)Conforming amendments (1)Section 6103(k) of the Internal Revenue Code of 1986 is amended by striking paragraph (12).
 (2)Section 7433A(a) of such Code is amended by inserting , as in effect on December 31, 2017 after as defined in section 6306(b). (3)Section 7809(a) of such Code is amended by striking 6306,.
 (4)Section 7811 of such Code is amended by striking subsection (g). (5)The table of sections for subchapter A of chapter 64 of such Code is amended by striking the items relating to sections 6306 and 6307.
				
